DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least one fastener" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the at least one fastener" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,024,408 to Magee.
Regarding claim 1, Magee ‘408 discloses a shoe support and attachment device, the device comprising: a base 50 having a pair of sidewalls 10/20 rising vertically from opposite edges of the base 50, wherein the sidewalls 10/20 are each curved inward towards each other (Figs. 1 and 2); at least one securement device 61 is placed on a bottom side of the base 50, wherein the bottom side is the side opposite the sidewalls.  
Regarding claim 2, Magee ‘408 discloses wherein the base has a plurality of flexible ridges 56 (heat resistance thermoplastic material is flexible - col. 3, lines 23-25).  
Regarding claim 3, Magee ‘408 discloses further comprising a telescopic adjustment within the base (figs. 1-3).  
Regarding claim 6, Magee ‘408 discloses wherein the base and the sidewalls are made from a thermal resistant material (col. 3, lines 23-25).  
Regarding claim 7, Magee ‘408 discloses wherein the at least one fastener is a magnet 54.  
Regarding claim 8, Magee ‘408 discloses a shoe support and attachment device, the device comprising: a base 50  having a pair of sidewalls 10/20 rising vertically from opposite edges of the base, wherein the sidewalls are each curved inward towards each other (figs. 1-3); the side walls 10/20 are 
Regarding claim 9, Magee ‘408 discloses wherein the base 50 has a plurality of flexible ridges 56 (heat resistance thermoplastic material is flexible - col. 3, lines 23-25).  
Regarding claim 10, Magee ‘408 discloses further comprising a telescopic adjustment within the base (Figs. 1-3).  
Regarding claim 13, Magee ‘408 discloses wherein the base 50 and the sidewalls 10/20 are made from a thermal resistant material (col. 3, lines 23-25).  
Regarding claim 14, Magee ‘408 discloses wherein the at least one fastener is a magnet 54.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,024,408 to Magee in view of US 6,286,797 to Thaxton.
Regarding claims 4, 5, 11 and 12, Magee ‘408 teaches telescopic adjustment within the base for facilitating adjustment between sidewalls 10/20 relative to each other.  The device of Magee ‘408 functions to adjustably clamp an object via a tongue having telescopic engagement within a cavity in the base.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office action rejections depending on if/how the claims are amended and/or if new claims are added. The list of prior art supports and clamps is as follows: US-20190365198-A1 OR US-5220734-A OR US-20170065149-A1 OR US-20090300934-A1 OR US-6385862-B1 OR US-4702016-A OR US-20130134273-A1 OR US-20150174503-A1 OR US-5833191-A OR US-20200291973-A1 OR US-6178665-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632